File Nos. 33-7496 811-4764 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [_] Post‑Effective Amendment No. 38 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 38 [X] (Check appropriate box or boxes.) DREYFUS MUNICIPAL BOND OPPORTUNITY FUND (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A, filed on August 26, 2010, pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. . DREYFUS MUNICIPAL BOND OPPORTUNITY FUND PART C. OTHER INFORMATION Item 28. Exhibits (a)(i) Registrant's Amended and Restated Agreement and Declaration of Trust is incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 13 to the Registration Statement on Form N-1A, filed on July 12, 1995, and Exhibit (1)(b) of Post-Effective Amendment No. 18 to the Registration Statement on Form N‑1A, filed on August 13, 1997. (a)(ii) Articles of Amendment are incorporated by reference to Exhibit (a) (ii) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on August 27, 2009. (b) Registrant's By‑Laws are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed on August 28, 2006. (d) Management Agreement is incorporated by reference to Exhibit (5) of Post-Effective Amendment No. 13 to the Registration Statement on Form N-1A, filed on July 12, 1995. (e)(i) Distribution Agreement is incorporated by reference to Exhibit (e) (i) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on March 9, 2004. (e)(ii) Forms of Service Agreements are incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 22 to the Registration Statement on Form N-1A, filed on August 3, 2000. (e)(iii) Forms of Supplemental Sales Agreement are incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on March 2, 2007. (g) Amended and Restated Custody Agreement is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on August 27, 2008. (h)(i) Shareholder Services Plan is incorporated by reference to Exhibit (h) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on March 9, 2004. (h)(ii) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(2) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on August 27, 2008. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 13 to the Registration Statement on Form N-1A, filed on July 12, 1995. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A, filed on August 26, 2010. (m) Rule 12b-1 Distribution Plan is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on March 9, 2004. (n) Registrant's Rule 18f-3 Plan, amended as of July 15, 2011.* (p)(i) Code of Ethics adopted by Registrant’s Adviser and Registrant’s Distributor is incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on August 27, 2008. (p)(ii) Code of Ethics for the Non-management Board Members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p) (ii) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on June 24, 2010. * Filed herewith. OTHER EXHIBITS (a)(1) Power of Attorney of the Board Members is incorporated by reference to Other Exhibits (a)(1) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on June 24, 2010. (a)(2) Power of Attorney of the Officers is incorporated by reference to Other Exhibits (a)(2) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on June 24, 2010. (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibits (b) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on June 24, 2010. Item 29. Persons Controlled by or under Common Control with Registrant. Not Applicable. Item 30. Indemnification. The Registrant’s charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys’ fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is made to Article VIII of the Registrant's Amended and Restated Declaration of Trust incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 13 to the Registration Statement on Form N-1A, filed on July 12, 1995. The application of these provisions is limited by Article 10 of the Registrant's By-Laws, filed as Exhibit (b) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed on August 28, 2006, and by the following undertaking set forth in the rules promulgated by the Securities and Exchange Commission (the “SEC”): Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to trustees, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in such Act and is, therefore, unenforceable. In the event that a claim for indemnification is against such liabilities (other than the payment by the registrant of expenses incurred or paid by a trustee, officer or controlling person of the registrant in the successful defense of any such action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in such Act and will be governed by the final adjudication of such issue. Reference is also made to the Distribution Agreement filed as Exhibit (e)(i) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on March 9, 2004. Item 31. Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation ++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation ++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation ++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon + Executive Vice President 4/07 - Present Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + The Bank of New York Mellon Corporation + Treasurer
